In a proceeding in the Municipal Court of the City of New York, Borough of Queens, to recover possession of real property from a holdover tenant, after trial by the court without a jury, it was held that the provisions of the Business Rent Law (L. 1945, ch. 314) apply; that the landlord had not sustained the burden of establishing that it required the premises for immediate *911use; and a final order was made in favor of the tenants dismissing the landlord’s petition. On appeal to the Appellate Term [186 Mise. 864] the order was reversed and a final order, awarding possession to the landlord, was directed, the court holding that the Business Rent Law does not exempt the premises (a penny arcade at an amusement park) from the application of its provisions, and that the uncontradicted evidence established that the landlord sought in good faith to recover possession of the demised premises for its own immediate use. Order of the Appellate Term reversed on the law and the facts, and the final order of the Municipal Court reinstated, with costs in this court and in the Appellate Term. The evidence is ample to support the trial court’s finding that the respondent did not in good faith seek to recover possession of the premises for its immediate and personal use. Hagarty, Acting P. J., Carswell, Johnston, Adel and Nolan, JJ., concur. [See ante, p. 897.]